 42DECISIONSOF NATIONAL LABORRELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,LocalUnion No.447,AFL-CIO (NPS EnergyServices, Inc.)andWesley G. VentiandJames A. Hester.Cases 20-CB-6627 and 20-CB-664412 August 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 17 March 1986 Administrative Law JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,Local UnionNo. 447, AFL-CIO, Sacramento,California, its officers,agents,and representatives,shall take the action set forthin the Order.Kenneth J. Shapiro, Esq.,andDavid Sargent, Esq.,for theGeneral Counsel.William F Wright, Esq. (Victor A. Bertolant, Inc.),of Sac-ramento, California, for the Respondent.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative law Judge. Theabove-captioned matters were initiated by the filing of anoriginal and a first amended unfair labor practice chargeinCase 20-CB-6627 by Wesley G. Vents, an individual,on August 8 and 16, 1985,1 respectively, and by thefiling of an unfair labor practice charge in Case 20-CB-6644 by James A. Hester, an individual, on August 26,1985. Based on these actions, the Regional Director forRegion 20 of the National Labor Relations Board, onSeptember 18, 1985, issued complaints in Cases 20-CB-6627 and 20-CB-6644, alleging that, in both cases,United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitediUnless otherwise stated, all events herein occurred in 1985States and Canada,Local Union No. 447,AFL-CIO(Respondent)engaged in acts and conduct violative ofSection 8(b)(2) of the National Labor Relations Act (theAct), 2 and an order consolidating the cases for trial. Re-spondent timely filed answers,denying the commissionof any unfair labor practices.The foregoing unfair laborpractice cases came to trial before me on December 19,1985. At the hearing,all parties were afforded the oppor-tunity to examine and cross-examine witnesses,to offerany relevant evidence,to argue their positions orally,and to file posthearing briefs.Both the General Counseland counsel for Respondent filed briefs,and they havebeen carefully considered.Accordingly,based on theentire record, including my observation of the demeanorof the several witnesses3 and the posthearing briefs, Imake the followingFINDINGSOF FACT41.THE ISSUEHas Respondentengaged inacts and conduct violativeof Sections 8(b)(1)(A) and 8(b)(2) of the Act by, sinceabout March 14 and 18, failing and refusing to registereitherVenti or Hester for referral and refer either foremployment with NPS?II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe record establishes that, during the spring of 1985,NPS, which is engaged in the business of the repair andmaintenanceof nuclear power plants, was performingrepair andmaintenancework at the Rancho Seco Nucle-2On December 3, 1985, the ActingRegionalDirector of Region 20issued anamendmentto the complaints in bothcases, adding another dateon which alleged unlawful conduct occurredand an allegationthat Re-spondent's conduct was also violative of Sec 8(b)(1)(A) of the Act2Although there do not appear to have beensignificant conflicts inthe testimony herein, credibility resolutions are required In this regard,of all the witnesses,Iwas leastimpressed withthe testimonial demeanorof Respondent's witnesses,William Rhoten and Harry Rotz The formerappeared to have beena disingenuouswitness particularlyconcerning as-sertion that Respondent never refused to accept travel cards proffered byindividuals known as travelers and always permitted them to register onitsout-of-work lists (his oft-repeatedassurancesthat Respondent alwaysaccepted the travel cards of travelers, who insisted on being placed on itsout-of-worklists,clearlywere intended to convince me of that fact buthad the opposite result) Likewise, Rotz impressedme as beingan evasivewitness and lacking in candor Therefore,neither iscredited herein Con-cerning the Charging Parties, Venti andHester,noting thatmuch of theirtestimonywas uncontroverted particularly about what transpired onMarch 14, credibility problems nevertheless are readily discernible Thus,Hester's testimony is internallyinconsistentand contradicts that of Ventiregarding asserted March 14 and 18 conversations with Rotz and the tes-timony of Venti is, to a degree, internally inconsistentregarding an as-sertedMarch 18 conversation with Rotz Despite theseinconsistencies, atleast regarding a conversation with Rotz on March 14, which the lattercould not recall but which I believe did occur in the form testified to byVenti, as eventually corroborated by Hester, the ChargingParties arecredited as I believe neither was an inherently incredible witness Finally,the disinterestedwitness herein, Robert Peacock and James Mahaney,testified in forthwright and believable manners and the testimony of eachwas uncontroverted'Respondentadmits thatNPS Energy Services, Incorporated (NPS) isan employerengagedin commerce within themeaning ofSec 2(2), (6),and (7) of the Act Respondent further admits that it is a labororganiza-tion within the meaning of Section 2(5) of the Act281NLRB No. 10 PLUMBERSLOCAL 447 (NPS ENERGY)ar Power Station,which is located near Sacramento,California,is operated by the Sacramento Municipal Util-ityDistrict,and is within the geographical jurisdiction ofRespondent.The record further establishes that NPS andthe United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada(UA) areparties to a collective-bar-gainingagreement,termed theGeneralPresidents'ProjectMaintenance Agreement,governing certain mat-ters relating to the terms and conditions of employmentof NPS employees;that said agreement applies to NPSoperations throughout the United States; and that, pursu-ant thereto,NPS andthe UAagree to be bound by thehiring practices of each affiliated UA local union withinwhose geographical jurisdictionNPS performs work.Respondent has a current collective-bargaining agree-ment, termed the MasterLaborAgreement,with the As-sociated Plumbing and Mechanical Contractors of Sacra-mento, Incorporated and other individual plumbing andpipefitting contractors and, in connection with the hiringof manpowerforNPSoperations at the Rancho SecoNuclear Power Station,NPS and Respondent are boundby thehiring practices set forth in the Master LaborAgreement,particularly article IV thereof.Pursuant to the contract provision,Respondent oper-ates an exclusive hiring hall for the referral of manpowerto bound contractors,and the procedures,under whichRespondent is obligated to operate the referral system,are set forth in that article.Thus, it establishes three sep-arate seniority groups(group I,which consists of plumb-ers and pipefitters who have been employed by a signa-tory contractor for a period of at least 1200 hours eachyear for the preceding 2 years; group II, which consistsof plumbers and pipefitters who were employed "in theCalifornia labor market"for a period of 1200 hours eachyear for the preceding 2 years; and group III, whichconsists of all other"qualified"plumbers and pipefitters)and requires Respondent to maintain a registration facili-ty and separate craft out-of-work lists on which unem-ployed applicants may registerfor jobreferrals in thehighest seniority group for which they qualify. There-upon,when a contractor requests men, Respondent"shall endeavor to furnish the workmen requested. Indispatchingworkmen from each list, the[Respondent]shall first refer applicants with Group I seniority in theorder in which their names appear on the list and shallfollow the same procedure successively with Groups IIand III."Besides being articulated in the Master LaborAgreement,the above-described hiring hall rules5 areposted in Respondent's hiringhall facility.The record reveals that,in registering for referral fromRespondent's hiring hall,UA members known as "travel-ers" normally qualify for, and place their names in,groups II and III on the appropriate craft out-of-worklist.Theso-called travelers are membersof other UAlocal unions and have journeyed into Respondent's geo-graphical jurisdiction for the purpose of obtaining work.In order to seek work in this manner,the UA membersApparently,the posted rules exactly conform to what is printed inart. IV except that,for some unexplained reason,the procedures for thereferral of men were not included.43must initially obtain a document,known as a travel card,from anofficer of his own UA local union. According toHarry Rotz, one ofRespondent's business agents and itsacting dispatcherfor the time periodJanuary 1throughJune 30,the purposeof thetravel cardis to permit UAmembers totravel freelyfrom the geographicaljurisdic-tionof one UA localunion to anotherto obtain work.Pursuantto the UAconstitution,the onlyconditionsprecedentto theissuance of a travel card are that theUA memberbe in"good financial standing"and that hehas been a memberfor atleast one calendar year prior tothe issuanceof the card.In any event,after the UAmember has obtainedthis travelcard and has traveledinto the geographicaljurisdiction of another UA localunion,prior to registering for dispatch,he must"proper-ly" presenthis travelcardto anofficer of that localunion.The procedureis termed"depositing" the travelcard, and the UAconstitution requiresthat an affiliatedlocal unionofficer "shallacceptany travel card properlypresented."Indeed,printed on every travelcard are thewords, "Thiscard must be recognized and accepted byany Local Union of the United Association to which it isproperlypresented."In this regard, William Rhoten, thebusiness manager and financialsecretaryof Respondent,repeatedlyand adamantly maintainedthathis local unionnever refused to accepta member's travel card and "thatif a man insists,you accept the travel card."NotwithstandingtheprotestationsofRhoten, therecord disclosesthatRespondent,assertedlywith theconnivanceof the other Northern California UA localunions, formulateda policy which has the effect of inhib-itingthe freedom to travel and seek workguaranteed toallUA members by that organization's constititution. Un-derlyingwhatwas instituted by Respondent and otherarea UA localunions was the generallack of work forplumbersand pipefitters in Northern California duringthe first half of 1985. According to Rhoten,there was"massive unemployment" for UA membersin the area.Both the business manager and then dispather Rotz com-mented thatif the word wasput outthat jobswere avail-able in the Sacramento area,hundreds of job applicants,members ofother area UAlocal unions,would have ap-peared at Respondent's hiring hallwithin daysof the an-nouncement.As testified to by Rhoten,to avoid such a"problem,"inmid-1984, the UA Northern Californiabusinessmanagers met and discussed a procedure to"make thejobs available equitably to the people out ofwork." They contemplateda percentage systemso that ifwork was available in one local union's jurisdiction, thebusinessmanager wouldcontact the otherarea localunions, and a certain percentageof available jobs, de-pending on the sizeof each UAlocal union,would begivento those localunions'members.Rhoten averredthat the goalwas to givework to those out of work thelongestand that the difficulty with strictlyadhering tothe UA's travel cardsystem wasthata traveler mighthave only been out of work for a shorttime when he ap-peared at Respondent'shiring hall,seeking work, and on6 James Hester.testified that such means that the travel card holder is amember in good financial standing. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDhaving his travel card accepted by Respondent, hewould be dispatched to work ahead of other UA mem-bers in Northern California who had been unemployedfor longer periods.7 He further testified that Respondenthas implemented the percentage procedure for apportion-ing work when jobs become available after its own out-of-work lists have been exhausted: "What we try to do isget a proportionate amount of people out of each LocalUnion in Northern California according to their size. Wetry to spread the work around as fairly as possible."Rhoten stated that, to this end, Respondent has recipro-cal agreements with the business managers of the otherarea UA local unions, including Jim Kellog, the businessmanager of UA Local Union No. 342, which is locatedin Concord, California.8 By dint of these arrangements,9according to Rhoten, UA members were assured of dis-patches to workbeforethey deposited their travel cardsin stranger local unions; however, he admitted having noway of knowing how the other local unions selectedmembers to be dispatched from Respondent's hiring halland only assuming that positions on out-of-work listswere the means of the selections.Assigning jobs when work became available in theforegoing manner adversely impacted on travelers andthe travel card system in two ways. First, the record es-tablishes that Respondent, at the very least, implementeditspractice of apportioning available jobs among otherarea UA local unions by aggressively discouraging trav-elers,who arrived at its hiring hall on their own volitionand not as a result of being sent by their business manag-ers, from depositing their travel cards. In this regard,Rhoten admitted that "I might" go to the extent of in-forming travelers of the above-described procedure andof saying that such is the appropriate method to obtainwork" and that if the travelers do not mention deposit-7 In acceptingthe travel card, Respondent would have no knowledgeabouthow longa travelerwas out of work and, under the UA constitu-tion, the traveler's work status is not a factor in properlypresenting atravel card8Concord is approximately a 1-hour drive from Sacramento Regard-ing his agreementwith Kellog, Rhoten stated, "Ihad an arrangementthat Iwould call [Keliog] when we got calls for fitters His LocalUnion is strictly a pipefitters Local Union "Both the existenceand the effectiveness of these reciprocal arrange-ments areopen to doubt Thus, during cross-examination, Rhoten admit-ted that there "wasn't a specific arrangement" and that "maybe thesystem only works 50 percent of the time " He added that the other busi-ness managersoperated their respective hiring halls how they wanted todo so Nevertheless, Rhoten insisted that the reciprocal agreements werewithin theparametersof the UA constitution At the hearing, counsel forRespondent pointedto sec 229(1) as supportIt reads asfollows(1)Notwithstandingany other provision of this section, a LocalUnion may refuse to accept a travel card during a stiike or lockoutinvolvingsuchLocal Union, or if such card has been altered or de-facedNotwithstanding any other provision of this section, LocalUnions which have an established custom or practice or mutualagreementpermitting members of their respective Local Unions towork ineach other's territory without the necessity of the issuanceand depositing of travel cards and without the payment of any fees,may continue such custom, practice or agreement The GeneralPresidentmay direct said Local Unions to abide by and carry outsaid established custom or practice, or mutual agreement to permitthe members to work in each other's respective jurisdiction withoutthe issuanceor depositing of a travel card and without the paymentof any fees10 Robert Peacock, a member of UA Local Union No 343, located inVallejo, California, testified that he arrived at Respondent's hiring hall ining their cards, his business agents will not solicitthem.' i Further,BusinessAgent Rotz admitted that re-portswere rife dunng March of available work at theRancho Seco facility, 112 and that at least 25 members ofother area UA local unions inquired about availablework there. Nothwithstanding the availability of jobs, henormally, and falsely, responded that there had been nocalls for work. Although Rotz insisted he actually wouldsay there had been no job calls "on that day,"13 he ad-mitted placing no such qualification on identical testimo-ny in his pretrial affidavit. The other way the travel cardsystem is adversely impacted on by Respondent's job callsystem is clear from Rhoten's statement that when callshave been made to other area UA local unions, he con-siders the jobs filled and "we don't have any more jobs."Thus, if a traveler, ignorant of Respondent's arrange-ments, was in Respondent's hiring hall prior to the actualarrival of the Northern California union member whohad been chosen, he nevertheless would be denied dis-patch to the available job.14 Notwithstanding the proce-dure,which Respondent utilizes to fill available jobs t sand its policy of, in effect, discouraging the deposit oftravel cards, Rhoten stated, "but I would also state to[travelers] if they still wanted to put their travel cards inthey would be dispatched."16 In any event, implementa-tion of Respondent's foregoing policy and practice is atthe heart of the instant unfair labor practice allegations.Itwas uncontroverted17 that Wesley Venti and JamesHester appeared at Respondent's hiring hall on March 14the morning of March 13 as "I had heard that there was going to be anoutage at the Rancho Seco facility" He spoke to Harry Rotz about adispatch and the latter told Peacock "that'We're going on refer-rals between two managers,"'and that "if I wanted to do to[sic]workthat I should call my own business manager and have him contact theirhall" Peacock did so, and his business manager spoke to Rotz As aresult,Rotz informed Peacock that he would be dispatchedas soon asjobs became available It is noted that Peacock's experience calls intoquestion exactly how Respondent's referral procedure for travelers actu-ally operatediiRotz echoedRhoten in this regard,stating"We never solicitedtravel cards "12 Rotz testified that, prior to March, he was aware from press reportsthat the Rancho Seco Nuclear Power Station would be shut down forrepairwork during the spring of 1985. He added that,commencing inFebruary, NPS made repeated requests for pipefitters and welders andthat,dunng March, pipefitters were regularly dispatched to NPS atRancho Seco13Rotz asserted that he never knows beforehand when NPS will needworkers for Rancho Seco and that the procedure is to call on the daywhen work becomes available14On the other hand, according to Rhoten, if a traveler is actuallystanding in the hiring hall on the day a job call comes in or is already onthe out-of-work list, he would be afforded the opportunity of accepting adispatch before Respondent would call another local unioni fi Rhoten admitted Respondent's position was that it would rather notmaintaina travelers' out-of-work list, but go directly to the other areaUA local unions for needed men16G C Exh 6 is a list, prepared by a clerical employee of Respond-ent, showing the dates during March on which travelers deposited theirtravel cards at Respondent's hiring hall G C Exh. 7 is Respondent's dis-patch record covering February and March 1985 Analysis of both dis-closes that almost all travelers were dispatched on the date on whichtheir travel cards were deposited17Rotz had no recollection of either Venti or Hester being present atthe hiring hall on March 14 PLUMBERSLOCAL 447 (NPS ENERGY)seeking dispatches to presumed available jobs at theRancho Secofacility.Both were members ofUA LocalUnion No. 342, wereunemployedat thetime,and werethen registered on their local union'sout-of-work list.Having beenadvised by a friend who.was working inRespondent'sgeographical jurisdictionthathiringwasbeing done at Rancho Seco, Hester toldVenti of theavailabilityofworkthereand telephonedGeorgeZdanis,a Local UnionNo. 342 business agent, to requesttravelcardsfor Ventiand himself.The businessagent re-plied that"itwould bea good idea toget up there andget on a list,becausethey weregoing tobe hiring." Thenextday, March14, both menobtained travel cards fromZdanis and drove together from Concordto Sacramentothat afternoon.They arrivedatRespondent'shiring hallat approximately3:45 p.m., initially spoke to a secretary,and subsequently spoke to HarryRotz"in the-foyer" ofthe hiring hall. According to Venti, both gave Rotz theirmembershipand travel cards "And we said that 'Wehear you willbe hiring for RanchoSeco.We would liketo putin ourtravel cards if you havenothing now andget on your traveler's list.'He readthe cards and hehandedthem backto us and said, 'I don'twant to start atraveler's list. I call the LocalUnions in the area when Ineed men andthey send the people. . . . So, check backwith your own Local Union and they will send youwhen I have more calls."' 18On directexamination,Hester testifiedthat a secretary directed Venti and himto Rotz andthat theyintroduced themselvesto the busi-ness agent.Then,Hester toldRotz "they would like toget onthe out-of-work list;we heardthey would behiring andIhanded him the [travelcards]." Rotz exam-inedthe cardsand said"'I'll call if I need men.' He'd callthe various Locals and require as manyas was needed."During cross-examination,Hester addedthatRotz said"thathe was not going to start a travellers' [sic] list. Ifhe wanted travellers[sic], hewould call . . . the variousunion halls."As did Venti,Hester concededthat he didnot demandthatRotzaccept his travel cardand thatRotzdid not specificallyrefuseto accept it-the lattermerely returnedthe cardsand said hewould not start atravelers'list. 19On the next day, March 15, Rotz received an order for20 pipefitters from NPS withthe mento be dispatchedto it at RanchoSeco onthe following Monday-March18.Pursuantto hisnormalpractice,Rotz went throughRespondent'sout-of-work list and found 10 individualswho would acceptdispatchesto the RanchoSecofacili-ty.Asno other membersof Respondent would acceptthe dispatches and as no one was registeredon the trav-elers' out-of-work list,20 he calledUA Local Union No.18Admitting that Rotz never said he was refusing to accept theirtravel cards,Venti equated the former's conduct with doing so.19William Rhoten testified that if travelers register for dispatch, theirnames are kept on a"travel card"board which is "segregated from ourregular members"Travelers are then dispatched in the exact order theirnames appear on that board.28Rotz conceded that he would have called those travelers on thetravelers'out-of-work list prior to calling other UA local unions for menand that had Venti and Hester been so registered, "as long as I wouldhave had the order to fill.Iwould have put them to work[on March18]."45342 and"I told 342 I had jobs for 10 men and wouldthey call me back with a list of whoever was going to becoming up."Rotz stated that he left it to the officers ofthe Concord local union to choose whomever would begiven the job referrals.Meanwhile,Venti was upset overwhat he perceived as Rotz' refusal to accept his prof-fered travel card the day before.Therefore,he placed atelephonecall to Local Union No.342 to speak to thebusiness agent,George Zdanis.Venti spoke first to a sec-retary who informed him that Respondent had that dayrequested 10 men,that she had been instructed to callthem from the out-of-work list,and that he was one ofthose reached on the list. Venti was transferred toZdanis and complained that what Respondent and hisown local union were doing was"not fair" to travelerson the road and "a violation of the travel card rules."Zdanis responded,"If that's the way Mr.Rotz' wants tohire, there's nothing I can do."Dissatisfiedwith this re-sponse and believing Respondent had discriminatedagainst him by not accepting his travel card,Venti tele-phoned a UA regional official,Ray McKnight, at hisoffice in Pasco,Washington,and explained what hadhappened.McKnight promised to take care of the prob-lem.2 tAs stated above, Local Union No. 342 was asked byRespondent to provide 10 of its members for dispatch tothe Rancho Seco facility.Two of those sent to Respond-ent for dispatch were James Mahaney and WilliamSmith. The former testified that, on March 15, "I re-ceived a call from my business agent at 342.He told meto come back and pick up a travel card and go to theSacramento local and I would have a job at the time Iarrived there." Thereafter,on March 18,Mahaney ob-tained a travel card and drove to Respondent's hiringhall in Sacramento;asked for his position on his ownlocal union's out-of-work list, he replied he was "waydown the list. Although I don't know the exact number,Iwould guess probably 300.We had a lot of people outof work. . .inMarch."Smith testified that he was toldof the availability of work in Sacramento by Venti onMarch 14 and, later that day, spoke to Business ManagerKellog, "I said that I'd like to go to work in the Sacra-mentoLocal.He said he'd try to callup [Rotz]. Hecouldn't get a hold of [him]. So, again I left. And then Icame back to the union meeting that night.And he toldme, he says, 'You're on.'I said, 'What do you mean?"'Kellog replied,"'You know,about the conversation wehad in the afternoon.'I said, 'Okay.' Then . . .I said,'Well, how about West[sic] and those boys taking theirtravel cards up there?' He said, 'Well, they're just wast-ing their time.I got to call up there to the Sacramentohall and give them the okay or they won't get on upthere."' Smith added that Kellog implored him "not totellanyone that I was going up there."Finally, asked81Rotz admitted that subsequent to mid-March,McKnight had spokento Rhoten regarding accepting travel cards.He recalled that, "late in mydispatch time" but not in Marchor April, "[Rhoten] asked me, 'Are youtaking travel cards9'And Isaid,'YeahAnybodythat's presenting atravel card I have been taking it' I assumed,Imean the conversationtook a couple of minutes at the maximum. It wasjust a case where I gota phone callasking if we were refusing to take travel cards.I said, 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout his out-of-work position at the time, Smith said hewas "low on the list."22Aware that Respondent had available jobs, Venti andHester appeared at its hiring hall at approximately 8 a.m.on March 18. According to Venti when called as a wit-ness for the General Counsel, they spoke to Rotz shortlyafter arriving and asked if Respondent had received callsfor pipefitters.Once again, they presented their traveland membership cards to thebusiness agent."And hewalked with the cardsto an adjoiningoffice of the foyerwith the door open and picked up his list by the tele-phone and looked at our cards and this list and put hislistback down. He brought the cards back out andhanded them back to us and he said, 'No. All calls arefilled."'Venti further testified that Hester responded thatthey would like to put their cards in and be on the trav-elers' list.Rotz replied, "All calls are filled right now. Idon't want to start a travellers' [sic] list. I'll just call eachLocal Union whenI need menand they will sent me theamount of men that I have asked for." Venti stated that,after speaking to Rotz, he and Hester decidedto remainat the hiring hall and await the arrival of their localunion memberswho, they knew, were due at the hiringhall for expected job dispatches. Shortly thereafter, sev-eral individuals who Venti recognized as members of hislocal union, including Mahaney, arrived and were dis-patched to jobs at the Rancho Seco facility.23 Duringcross-examination,Venti admitted a later conversationwith Rotz regarding what might occur if 1 of the 10 menfrom his local union failed to appear. Rotz said, "Let'swait and see how many show up." Venti denied thatRotz promised jobs to Hester or himself in such a cir-cumstance.Hester testified as a witness called by theGeneral Counsel that they spoke to Rotz shortly after ar-riving at the hiring hall. "I told him I'd like to depositmy travel card and that they would be hiring. Hewalked into his office and looked at the pad and cameback out and told us that the jobs were all filled." Rotzthereupon returned their travel cards. As did Venti,Hester stated that they waited at the hiring hall for thearrival of the Local No. 342 members who, they knew,would be coming for dispatch. Eventually, several, in-cluding Mahaney, arrived and were dispatched. Accord-ing to Hester, he spoke to Rotz afterward and asked22 I believe that Kellog acted as Respondent's agent regarding select-ing individuals for dispatch. Thus, both Rhoten and Rotz testified thatRespondent played no rule in the selection of UA members, of other arealocal unions, who were to be sent to Respondent for dispatch to availablejobs, rather, they gave discretion to the various business managers toselectmen in the manner the latter sawfitAccordingly,Ifindmerit inthe General Counsel's position that Kellog was Respondent's agent inso-far as selecting members of Local Union No 342 for dispatch by Re-spondentUnited Plumbers Local 513 (Masters Plumbers),264 NLRB 415(1982)Further,Rhoten admitted that he had an arrangement withKellog about sending men to Respondent's hiring hall for dispatch whenjobs were available Therefore, I further find Kellog's comments to Smithconstitute an admission about how Respondent's hiring procedure vis-a-vis travelers actually operated and notes that such corroborates the expe-rience of UA member Peacock21Venti overheardMahaney speaking to Rotz about himself andHester, with Rotz saying that before he could do anything for them "hehad to get more calls first "Vents admitted that most of the Local Union No 342 members whoarrived at Respondent's hiring hall on March 18 were above him on hislocal union's out-of-work listwhat would happen if others on the dispatch list did notappear, "and he saidthere's no sense in sittingthere. Thejobs were filled. If everybody don't show up ... I'll putyou to work." Also, Hester heard Mahaney ask Rotzabout the possible dispatching of Venti and himself; Rotzsaid the jobs were filled that day and if men wereneeded, he would call the area hiring halls. During cross-examination,Hester amplified on what Rotz said afterchecking if their names were on thelist in hisoffice-hesaid all jobs were filled, "and he was not going to start atravellers' [sic] list. If he needed any more men, he'd callthe Locals." Finally, Hester admittednot demanding, atthat time, that Rotz accept his travel card as "he wouldnot accept it. What good does it do to get upset."Unable to recall either Venti or Hester appearing atRespondent'shiring hallon March 14, Rotz did recallVenti, but notHester,being there on March 18 at ap-proximately the time workerswere arrivingfrom otherarea UA localunions.Concerning whether he spoke toVenti, Rotz recalledhim askingcould he have work ifany of the men from "Oakland" fail to appear; Rotz said"Yes." The business agent denied that Venti demandedto deposit his travel card and, about the presence ofHester,believed "Mr. Venti was by himself." Subse-quently, under questioning by me, Rotz admitted thatVenti approached him that day for work at RanchoSeco; that he took Venti's travel card and checked a listof names; and that he returned and said no jobs wereavailable.Also,Rotz admitted there was no reason todoubt Hester's corroborative testimony in that regard.Further, the business agent testified that he did, indeed,have a list of the names of the men who would be arriv-ing that day from the other area UA local unions for dis-patch to Rancho Seco and that he told Venti and Hesterthat the Rancho Seco job orders had been filled as "Ididn't want . . . a guy driving up from . .. San Francis-co who was coming up here thinking he had a job .. .and then [give] it away tosomeone else."Given an op-portunity to rebut the testimony of Rotz that he had notdemanded to deposit his travel card on March 18, Venticontradicted his earlier testimony, stating that he, ratherthan Hester, was the one who demanded to deposit hiscard and have his name placed on the travelers' out-of-work list. Likewise, Hester, who, during cross-examina-tion,had expressed the futility of insisting that Rotzaccept his travel card, contradicted himself on that point,stating that, in responseto Rotz' assertion that he had nojob calls, Hester responded, "We wanted to get on theout-of-work list."In any event, there is no dispute that neither Venti norHester was dispatched by Respondent to jobs with NPSatRancho Seco on March 18 or that neither was subse-quently dispatched to NPS notwithstanding that, in thefollowing days, pipefitters who were members of otherarea UA local unions were dispatched to the companyfor work at Ranch Seco.B. Legal AnalysisAs set forth above, notwithstanding certain internal in-consistencies and contradictions, based on what I per-ceived as their respective candid and forthright testimo- PLUMBERSLOCAL 447 (NPS ENERGY)47nial demeanor and the significantfact thattheir testimo-nieswere uncontroverted, Venti's and Hester's corrobo-rative version24of what allegedlytranspiredbetweenthemselves and Respondent'sbusiness agent, Rotz, onMarch 14atRespondent'shiring hallhas beencredited.Thus, I find that,having beenadvised by a Local UnionNo. 342 business agent to register on Respondent's out-of-work listas there were available jobs within its geo-graphical.jurisdiction,Ventiand Hesterdid, in fact, visitRespondent'shiring hall on March 14; that they spoke toRotz regardinghiring atthe Rancho Seco nuclear facili-ty; that eachpresentedto thebusiness agent his travelcard and UAmembership card; that theyrequested to beplaced on Respondent's travelers'out-of-work list if nojobswere then available;and that Rotz told the twotravelers" 'I don'twant to starta travelers'list. Icall theLocal Unionsin the area when I need men and they sendthe people.... So, check back with your own LocalUnion and they will send you when I havemore calls."'Rotz' commentis,of course, ofcriticalimport; for, be-sides being a refusalto accept the travel cards of Ventiand Hesterin obviouscontraventionof UA guidelines,his statementevidencednothing less than a change in thecontractual rules and procedures underwhich Respond-ent was required to operate the hiring hall.The legalsettingof theinstantmatters is one not un-common in Board proceedings-the operation of a con-tractuallygranted exclusivehiringhallarrangement.Board lawisexplicitlyclear that a labor organization,such as Respondent,whichoperatesan exclusive hiringhall, as involved herein,must representindividuals whoseek to utilize it in a fair,impartial,and nondiscrimina-torymanner.MillwrightsLocal2834(AtlanticMainte-nance),268 NLRB 150, 156 fn. 1 (1983);Plumbers Local17 (FMS Mechanical),224 NLRB 1262, 1263 (1976);Boil-ermakersLocal 169 (Riley Stoker Corp.),209 NLRB 140,144-145, 150 (1974). Further, "the labororganizationconducting such an operationhas a duty to conformwith and apply lawfulcontractual standards in adminis-tering the referral system."OperatingEngineersLocal 825(BuildingContractors),272 NLRB 186, 187 (1984). Anydeparturefrom theexistingprocedures in the operationof theexclusivehiring hall by the labororganizationconstitutesa breach of its duty of fairrepresentation inviolationof Section 8(b)(1)(A) of the Act and, if such re-sults in a denialof employment, the conduct "constitutesdiscriminationwhich inherentlyencourages union mem-bership"25 inviolationof Section8(b)(2) of the Act.StageEmployees IATSE Local 41 (Theater of Stars), 278NLRB89 (1986);OperatingEngineersLocal 825,supra.To establish thatitsdeparturefrom establishedreferralprocedure,resulting in an interferencewith employment,was not violativeof the Act, thelabor organization must24 I am mindful of the fact that Hester failed to mention that Rotz saidhe would not start an out-of-work list for travelers until cross-examina-tion.However,as such was in direct response to a question posed bycounsel for Respondent and as he repeated it later and,given his candiddemeanor, I believe Hester honestly forgot to mention Rotz' commentduring direct examination and recalled it during cross-examinationTherefore,such is not viewed as a damaging inconsistency.as Contrary to counsel for Respondent,it is, therefore,unnecessary toestablish "direct evidence"of unlawful discriminatory intent.demonstrate"thatitsaction[was] pursuant to a validunion security provision or [was]necessaryto its effec-tive performance of itsrepresentativefunction."StageEmployees IATSE Local 41,supra, 89;Operating Engi-neersLocal 406 (Ford,Bacon & DavisConstruction),262NLRB 50, 51 (1982).Herein,theMasterLabor Agree-ment between Respondent and Sacramento area plumb-ing and mechanical contractors, the hiringmechanism ofwhich NPSwas bound duringthe winter and spring of1985, established Respondent as the exclusive source ofmanpowerfor thesignatory contractors and mandated,in the operationof itsreferral system,thatRespondent"shall"maintainthreeseparate and distinct senioritygroupingsof plumbers and pipefitterswho desire dis-patch fromitshiring hall and that Respondent"shall"refer applicants"in the orderinwhich their namesappear on [each seniority list]" successively from group Ithrough groupIII.Further,senioritygroups II and IIIare respectivelycomprisedof qualifyingjourneymenplumbersand pipefitters who havebeenemployed in theState of Californialabor marketand of all other qualify-ing journeymen plumbersand pipefitters.It is clear, andI so find,that UA members, such as Wesley Venti andJames Hester, who, utilizing that organization'stravelcard procedure, have venturedintoRespondent's. geo-graphical jurisdictionto obtain work, would qualify forinclusion in eitherof the above two senioritygroups andthat, in effect,seniority groups II and IIIconstitute theso-called travelers'lists intowhich Ventiand Hestersought toplacetheirnames on March14.Nowhere inarticleIV of theSacramento area MasterLabor Agree-ment is Respondent granted discretion as to maintainingdistinctseniority groups or as to the method of dispatch.Accordingly,when BusinessAgent Rotz informed Ventiand Hester"I don't want to start a travelers'list," he pa-tently revealedRespondent's departurefrom the contrac-tuallymandated referral procedures.That is, I believe,Respondent at the time,was no longer maintaining groupII and group III traveler's seniority lists; was, ineffectu-atingthisproceduralchange, no longer accepting thetravelcards of those UA members who ventured, with-out prior selection, intoits jurisdictionseeking work; andwas, instead, implementingitspolicy of filling availablejobs withindividuals selected and sent by business man-agers ofotherareaUA local unions.The record clearlywarrantssuch conclusions. Thus,notwithstanding the protestations of BusinessManagerRhoten, which are not credited, the uncontroverted testi-mony of Robert Peacockestablishesthat Respondent re-fusedto accept the travel card of a member of anotherNorthern California UA local unionunless such was ar-rangedbetween the traveler's business manager and Re-spondent.This was corroborated by William Smith towhom Local UnionNo. 342 Business Manager Kellogadmitted,referringto the chances of Venti and Hesterbeingdispatched by Respondent, "I got to call up hereto the Sacramentohall andgive them the okay or theywon't get onup there." If a UA travelerappeared at Re-spondent'shiringhallwithout having hispresence ar-ranged byhis local union's business manager, Respond-ent would,as its normalprocedure, strive to discourage 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDand dissuade from depositing his travel card.Thus, Busi-nessManager Rhoten admitted that he would not hesi-tate to inform travelers that the proper way to obtainwork was to be sent by their local union business manag-ers, and Business Agent Rotz admitted that his practiceduring March-at a time when NPS was regularly plac-ing job orders for pipefitters and when he was aware ofthe availability of work at the Rancho Seco facility-wasto inform travelers that there were no job calls and therewas no work.26 I have previously concluded that the un-controverted conduct attributed to Rotz on March 14constituted a refusal to accept the travel cards of Ventiand Hester. The conclusion is buttressed by the forego-ing respective testimony of Rhoten and Rotz that, takentogether, constitute a practice tantamount to outright re-fusals to accept travel cards-conduct contrary to theUA's internalconstitutional guidelines and, therefore,violative of Section 8(b)(1)(A) of the Act.MillwrightsLocal 2834,supra at 155-156;PlumbersLocal 100(McCally Co.),188 NLRB 951 (1971). Finally, analysis ofGeneral Counsel's Exhibits 6 and 7 discloses that travel-ers,who deposited travel cards with Respondent duringMarch, were, almost without exception, dispatched onthe day on which they deposited travel cards. Such ap-pears to be corroborative of Respondent's admitted prac-tice of arrangingwith the other Northern California UAlocal unionsfor the latterto send men to Respondent'shiring hall for dispatch when work was available and, inlight of the above findings concerning how Respondentdealtwith travelers who sought work, on their own,from its hiring hall, supportive of my conclusion that Re-spondent had not been maintaining group II and groupIII plumber and pipefitter seniority lists, the out-of-worklists on which travelers would be registered for dispatch.Respondent's alteration of the established contractualprocedures for the operation of its hiring hall, absent evi-dence that such was required for effective performanceof its representative function, must be found violative ofSection 8(b)(1)(A) of the Act.IronWorkers Local 505(Snelson-Anvil),275 NLRB 1113 (1986);Operating Engi-neers Local 450 (Houston Chapter, AGC),267 NLRB 775(1983).Asserting that it possessed "legitimatejustification" fornot adhering to the established standards for the oper-ation of its hiring hall, Respondent points out that suchwas necessary for the implementation of its reciprocal ar-rangementwith other Northern California UA localunions to apportion out available jobs among them. Not-withstanding the effect on unwitting travelers, counselfor Respondent contends that this procedure addressed alegitimate need-ensuring that work assignments to out-of-work Northern California UA members would not bebased on who registered on Respondent's travelers listfirst.Of course, the efficacy of the overall procedurerests on the good faith of the area UA local unions inselecting the unemployed workers who would be dis-patched by Respondent; however,BusinessManagerRhoten could only assume that those individuals sent toRespondent for dispatch were chosen based solely on the26 I do not credit Rotz' assertion that he would normally tell travelersthere wasno work "onthat day "objective criteria of their positions on their local unions'out-of-work lists.In fact,such appears not to have beena factor in the selection of James Mahaney and WilliamSmith,by Local Union No. 342BusinessManagerKellog; for both were "way down the list" prior tobeing sent to Respondent for dispatch. Also, Rhoten ad-mitted that "maybe the system only works 50 percent ofthe time."Next,of crucial importance bearing on the va-lidity of Respondent's defense, is the fact that there is norecord evidence that Respondent notified any potentialuser that it was departing in any manner from the refer-ral system established by the Master Labor Agreementand posted in the hiring hall. Indeed,it is clear that nei-therVenti,Hester, nor Peacockwas aware of anychange in the established procedure, and the record war-rants the inference that even officials of other NorthernCalifornia UAlocal unions were unaware of Respond-ent's hiring practices.Thus,itwas uncontroverted thatLocal Union No. 342BusinessAgent Zdanis advisedHester to travel to Respondent and register on its out-of-work list "because they were going to be hiring." Surely,he would not have suggested such a course or action hadhe been aware of the reciprocal hiring arrangement be-tween Business Managers Rhoten and Kellog.The con-clusion is mandated herein that the travelers who soughtto utilize Respondent's hiring hall on their own volition,such as Venti and Hester, were never told that the refer-ralprocedures actually in place and utilized duringMarch did not comply with the established standards forthe operation of the hiring hall. Not only does such afinding invalidate Respondent'sdefense, but also "it isclear that a union breaches its duty of fair representationto applicants for referral by failing to notify them of asignificant change in referral procedures."Stage Employ-eesIATSE Local 41,supra, 91;Plumbers Local 392(Kaiser Engineers),252 NLRB 417,421 (1980).Herein, Ibelieve,given the asserted reciprocal hiring arrangementamong the Northern Califorhia UA local unions and Re-spondent's reliance on the business managers of sisterlocal unions to select those individuals for dispatch, Re-spondent was obligated to have transmitted its change ofitshiringhallprocedures to all potential applicantsthroughout Northern California.Accordingly,Iagreewith the General Counsel's contentionthat neither Ventinor Hester had timely notice of Respondent's alteredhiring hall procedures. Therefore, Respondent's defenseherein is deemed to be without merit.Based on the foregoing, it is found that Respondentunlawfully refused to accept the travel cards of WesleyVenti and James Hester and unlawfully departed fromthe established procedures for the operation of its hiringhall.Further, Respondent conceded that had Venti andHester been permitted to register on the travelers' out-of-work list on March 14, each would have been dispatchedto work for NPS at the Rancho Seco nuclear facility onMarch 18. Inasmuch as Respondent's failure to complywith established hiring hall and dispatch procedures onMarch 14 thereby resulted in denials of employment toVenti and Hester on March 18, I find that Respondent PLUMBERSLOCAL 447 (NPS ENERGY)engaged in conduct violativeof Section 8(b)(1)(A) and(2) of the Act. Id.27CONCLUSIONS OF LAW1.NPS is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.2.Respondent is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent is party to a collective-bargainingagreement,towhich NPS is bound, which recognizesRespondent as the sole and exclusive source of referralfor employment.4.Respondent violated Section 8(b)(1)(A) of the Actby refusing to accept the travel cards of Venti andHester.5.Respondent violated Section 8(b)(1)(A) and (2) ofthe Act by altering its exclusive hiring hall system with-out providing timely notice to its users, by failing and re-fusing to register Venti and Hester for dispatch, and byfailing and refusing to dispatch them to jobs with NPS6.Unless found, Respondent engaged in no otherunfair labor practices.7.The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices violative of Section 8(b)(1)(A) and(2) of the Act,I shall recommendthat they be orderedto cease and desist therefrom and to take certain affirma-tive obligations. Thus, having found that Respondent un-lawfully failed and refused to dispatch Venti and Hesterto jobs with NPS on March 18, I shall recommend thatRespondent make each whole, with interest, for any lossof earnings suffered by him due to Respondent's unfairlabor practices. The loss ofearningsshall be determinedon the basis of how long each would have worked forNPS had he been dispatched on March 18 and computedin accordance with F.W.Woolworth Co.,90 NLRB 289(1950), andFlorida Steel Corp.,231 NLRB 651 (1977).211In addition, it shall be recommended that Respondent beordered to reimburse, with interest, Venti and Hester forany lost pension or vacation benefits and for any out-of-pocket healthexpenses,which may have been incurredas a result of any lost health insurance coverage.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2927 Inasmuch as I have concluded that Respondent committed unfairlabor practices on March 14, which resulted in the failure to dispatchVents and Hester on March 18, it is unnecessary to decide whether Re-spondent engaged in additional unlawful conducton March 18, whichconduct allegedly resulted in the failure to dispatch them on a later date28 See generallyIsisPlumbingCo, 138 NLRB 716 (1962)29 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDER49The Respondent, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, Local Union No.447,AFL-CIO, its officers, agents, and representatives,shall1.Cease and desist from(a)Refusing to accept the travel cards of WesleyVenti and James Hester or any other employee.(b) Operating its exclusive hiring hall by failing and re-fusing to register qualified applicants, including thoseproffering travel cards, for groupsII andIII out-of-worklists,thereby deviating from contractually established,and posted,registration and referral procedures.(c)Deviating from contractually established, andposted, registration and referral procedureswithoutgiving potential users timely notice of such change.(d)Failing and refusing to referWesley Venti andJames Hester to work as employees of NPS, or anyother employer, pursuant to the operation of an exclusivehiring hall and referral system in a manner that deviatesfrom its contractually established, and posted, proce-dures.(e) In any like or relatedmanner restrainingor coerc-ing registrants for referral in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Operate its exclusive hiring hall in the precisemanner described in its contractually established, andposted, registration and referral procedures and giveusers timely notification of any deviations therefrom.(b)Make Wesley Venti and James Hester whole in themanner set forth in the remedy section.(c) Remove from its files any reference to the discrimi-nation againstWesley Venti andJamesHester, andnotify each of them in writing that this has been doneand that evidence of the unlawful discrimination will notbe used as a basis for future action against them.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its hall, office, or facility in Sacramento,California, copies of the attached notice marked "Appen-dix."30 Copies of the notice, on forms provided by theRegional Director for Region 20, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees, mem-bers, and referral applicants are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensure30 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 50DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the notices are not altered,defaced,or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTrefuse to accept the travelcards ofWesley Ventiand James Hesteror any otheremployee.WE WILL NOToperate our exclusive hiringhall by re-fusing to register qualified applicants,including thoseproffering travel cards,for groups II and III out-of-worklists,thereby deviating from contractually established,and posted,registration and referral procedures and WEWILL NOT doso unless we give timely notice to potentialusers of such a change.WE WILL NOTfailand refuse to refer Wesley Ventiand James Hester to work as employees of NPS EnergyServices Incorporated,or any other employer,pursuantto the operation of our exclusive hiring hall in a mannerthat deviates from our contractually established, andposted,registration and referral procedures.WE WILL NOTin any like or related manner coerceand restrain applicants for referral in the exercise of therights guaranteed by Section7 of the Act.WE WILLoperate our exclusive hiring hall in the pre-cisemanner described in our contractually established,and posted,registration and referral procedures and WEWILLgive users timely notification of any changes in theprocedures.WE WILL make Wesley Venti and James Hesterwhole,with interest,for any loss of earnings and benefitsthey may have suffered as a result of our unlawfully re-fusing to dispatch them to work.UNITEDASSOCIATIONOF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THE UNITEDSTATES ANDCANADA,LOCAL UNION No.447